Case 1:21-cv-00051-TH-ZJH Document 13 Filed 09/15/21 Page 1 of 2 PageID #: 97




                           IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

MARSIAL R. GARCIA                                §

VS.                                              §                     CIVIL ACTION NO. 1:21cv51

WARDEN, FCC BEAUMONT LOW                         §

       MEMORANDUM ORDER OVERRULING PETITIONER’S OBJECTIONS AND
      ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Marsial R. Garcia, an inmate confined at the Federal Correctional Complex in

Beaumont, Texas, proceeding pro se, brought this petition for writ of habeas corpus pursuant to 28

U.S.C. § 2241.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The Magistrate Judge recommends granting the respondent’s motion for summary judgment and

dismissing the petition.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and pleadings. Petitioner filed

objections to the Magistrate Judge’s Report and Recommendation. This requires a de novo review

of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P. 72(b).

       After careful consideration, the court concludes petitioner’s objections should be overruled.

As set forth in the Report, petitioner failed to exhaust available administrative remedies prior to

filing this petition. Accordingly, the petition should be dismissed.
Case 1:21-cv-00051-TH-ZJH Document 13 Filed 09/15/21 Page 2 of 2 PageID #: 98




                                          ORDER

       Accordingly, petitioner’s objections are OVERRULED.           The findings of fact and

conclusions of law of the Magistrate Judge are correct and the report of the Magistrate Judge is

ADOPTED. It is

       ORDERED that the respondent’s motion for summary judgment is GRANTED. A final

judgment will be entered in this case in accordance with the Magistrate Judge’s recommendations.


        SIGNED this the 15 day of September, 2021.




                                     ____________________________
                                     Thad Heartfield
                                     United States District Judge




                                               2
